 Case: 4:19-cr-00576-PAG Doc #: 39 Filed: 03/04/20 1 of 1. PageID #: 201




                                UNITED STATE DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



UNITED STATES OF AMERICA,                   )     CASE NO.: 4:19CR576
                                            )
                                            )
                Plaintiff(s),               )
                                            )     JUDGE PATRICIA A. GAUGHAN
        v.                                  )
                                            )
                                            )       ORDER
JAMES REARDON,                              )
                                            )
                                            )
                Defendant(s),               )


        United States of America’s Motion to Revoke Furlough of James Reardon on March

7, 2020 from 1:30 p.m. until 9:00 p.m. to attend his grandmother’s memorial service is

hereby GRANTED for all the reasons stated in the Government’s motion. Defendant’s

furlough is hereby REVOKED.



        IT IS SO ORDERED.


                                            /s/Patricia A. Gaughan
                                            PATRICIA A. GAUGHAN
                                            UNITED STATES DISTRICT COURT
DATE:        3/04/2020                      CHIEF JUDGE
